DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election without traverse of Invention I-Claims 1-6, 8-14, 16, 18-21 in the reply filed on 18 January 2022 is acknowledged.
Claims 7, 15, 17, and 22-31 are canceled by the applicant.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 2: “to place the magnetic routing pins on the harness support surface,” should read -- to place the magnetic routing pins on the harness support surface. --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, lines 4-5: “a robotic arm configured to arrange a plurality of wire segments along the harness support surface;”
Claim 1, lines 6-7: “a system controller configured to direct the robotic arm to arrange each of the plurality of wire segments on the harness support surface along a specified wire route.”
Claim 5, lines 1-4: “wherein the robotic arm is configured to place the magnetic routing pins on the harness support surface.”
Claim 6, lines 1-4: “the system controller is configured to direct the robotic arm to arrange the magnetic routing pins at specified locations along the harness support surface to define the specified wire routes along the harness support surface.”
Claim 10, lines 1-3: “wherein the wire dispenser is configured to expose a free end portion of each of the plurality of spools of wire for being connected to the robotic arm.”
Claim 19, lines 1-4: “the system controller is configured to (i) direct the labeler to label the free end portion of the spool of wire, (ii) direct the robotic arm to unspool a predefined length of wire from the wire spool,”
Claim 21, lines 1-3: “the system controller is configured to direct the robotic arm to pull the free end portion of a selected one of the plurality of spools of wire through the encoder”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a non-magnetic work surface” in claim 3, line 2 renders claim indefinite because specification is silent on a “work surface” and the boundaries of the subject matter are not clearly defined for the recited “work surface”. It is unclear whether “a harness support surface” recited in claim 1 is same as the recited work surface and hence the claim is indefinite. The limitation “a non-magnetic work surface” in claim 3 has been examined as “a non-magnetic support surface”.
 
Claim 19 recites the limitation "the free end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19: the limitation “a wire segment” in line 5 is indefinite because antecedent basis for this limitation has already established in claim 18.

Claim 21 recites the limitation "the encoder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-14, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawase (US 20180088550).
Kawase reads on the claims as follows:
1. A robotic system (wire harness manufacturing equipment 1, Figs. 1 and 2, see modified Fig. 1 Kawase below) for laying out a wiring harness in a predefined wiring harness layout, the robotic system comprising: 
a harness support surface (display unit 2 and supporting platform 3, Fig. 1); 
a robotic arm (wire transfer robot 5, Fig. 1, para. [0028]) configured to arrange a plurality of wire segments along the harness support surface; and 
a system controller (system controller 9, Figs. 1 and 2, para. [0028]) configured to direct the robotic arm to arrange each of the plurality of wire segments on the harness support surface along a specified wire route.





[AltContent: arrow][AltContent: textbox (robotic arm)][AltContent: textbox (system controller)][AltContent: arrow][AltContent: textbox (harness support surface)][AltContent: arrow]
    PNG
    media_image1.png
    405
    693
    media_image1.png
    Greyscale

		Modified Fig. 1 Kawase.

8. The robotic system as set forth in claim 1, further comprising a wire dispenser (wire feed unit 4, Fig. 1) including at least one spool of wire (41A and 41B, Fig. 1, wire feed reels 41A and 41B for feeding the electric wire 11 to the wire transfer robot 5 via the wire cutting machine 6, para. [0034]) from which one or more of the plurality of wire segments may be cut.

9. The robotic system as set forth in claim 8, wherein the wire dispenser comprises a plurality of spools of wire (wire feed reels 41A and 41B, Fig. 1) of different types.

10. The robotic system as set forth in claim 9, wherein the wire dispenser is configured to expose a free end portion of each of the plurality of spools of wire for being connected to the robotic arm (wire transfer robot 5 grips a tip end of the electric wire 11, para. [0067], see Abstract).

11. The robotic system as set forth in claim 10, wherein the robotic arm comprises a robotic hand configured to grasp the free end portion of any of the plurality of spools of wire for unspooling a wire segment from the respective spool for use in the wiring harness (wire transfer robot 5 grips a tip end of the electric wire 11, para. [0067]).

12. The robotic system as set forth in claim 10, wherein the wire dispenser further comprises a wire segment preparation device including at least one of (i) a wire labeler (printers 7A and 7B, Fig. 1, para. [0039]) and (ii) a wire cutter (wire cutting machine 6, Fig. 1), the wire segment preparation device being configured to prepare each of the plurality of wire segments cut from one or more the plurality of spools of wire.

13. The robotic system as set forth in claim 12, wherein the wire dispenser holds the free end portions of the plurality of spools of wire at spaced apart locations along an axis (see wire feed reels 41A and 41B), wherein the wire segment preparation device is movable (wire feed reels 41A and 41B may have a built-in motor which assists a drive force of the wire transfer robot 5, see para. [0035]) along the axis to each of the plurality of spools of wire.

14. The robotic system as set forth in claim 8, wherein the wire dispenser further comprises a wire cutter (wire cutting machine 6) configured to cut a wire segment from the spool of wire.

16. The robotic system as set forth in claim 8, wherein the wire dispenser further comprises a labeler (wire feed reel 41A has the label 410 on which the wire type 23a and the wire type barcode 43a are printed, para. [0063]) configured to label a wire segment of the spool of wire.

18. The robotic system as set forth in claim 16, wherein the wire dispenser further comprises a wire cutter (wire cutting machine 6) configured to cut a wire segment from the spool of wire.

19. The robotic system as set forth in claim 18, wherein the system controller is configured to (i) direct the labeler (printer 7A and 7B) to label the free end portion of the spool of wire, (ii) direct the robotic arm to unspool a predefined length of wire from the wire spool (wire transfer robot 5 travels on the carriage rail 50 while holding the electric wire 11 fed from the wire feed unit 4, thereby conveying the electric wire 11, para. [0037] and [0038]), (iii) direct the labeler to label a trailing end portion of the predefined length wire (see barcodes 12a, 14a, Fig. 5B, para. [0045]), and (iv) direct the wire cutter (wire cutting machine 6) to cut the trailing end portion of the predefined length of wire to form a wire segment (see Fig. 2).

20. The robotic system as set forth in claim 9, wherein the wire dispenser further comprises an encoder (a measurement unit 65 such as encoder which measures the fed length of the electric wire 11, para. [0054], barcode reader 8A and 8B, Figs. 1 and 2, barcode reader 8A sends the scanned wire type barcode 43a, together with its reader ID, to the system controller 9, para. [0064]. Note: a barcode reader is an encoder).

21. The robotic system as set forth in claim 19, wherein the system controller is configured to direct the robotic arm to pull the free end portion of a selected one of the plurality of spools of wire through the encoder (a measurement unit 65 such as encoder which measures the fed length of the electric wire 11 based on the rotation amount of the roller 62A, Figs. 4A and 4B) and wherein the encoder is configured to output a signal to the system controller indicating a length of wire that has been pulled through the encoder (control unit 90 determines whether or not the wire type barcode 43a sent from the barcode reader 8A matches the wire type barcode 43a registered on the first row of the work instruction information 932, para. [0064-0064]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase as applied to claim 1 above, and further in view of Coviello (US 20180053584).
Regarding claims 2 and 4, Kawase does not teach a wire harness system comprising one or more pieces of ferromagnetic material defining the harness support surface or magnetic routing pins configured to magnetically couple to the harness support surface. However, Coviello teaches a wire harness apparatus and a peg board in which, 
 	[Claim 2] further comprising one or more pieces of ferromagnetic material (wire harness peg board made of a ferromagnetic material couple the peg 10 to the peg board, para. [0037]) defining the harness support surface.

[Claim 4] further comprising a plurality of magnetic routing pins (magnet receiving pocket 32 is adapted to receive a magnet 30 that may be utilized in conjunction with a wire harness peg board made of a ferromagnetic material couple the peg 10 to the peg board, Fig. 3, para. [0037]) configured to magnetically couple to the harness support surface when the magnetic routing pins are placed on the harness support surface.
Therefore, in view of the teachings of Coviello, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the robotic system of Kawase and to selectively add ferromagnetic material to the support surface portion of the wire harness manufacturing system so that it enables magnetically couple the routing pins to the support surface. 

Regarding claim 3, Kawase further teaches, 
[Claim 3] further comprising a non-magnetic work surface (display unit 2, see para. [0030] which is obviously a non-magnetic surface).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Coviello as applied to claim 2 above, and further in view of Dokan (US 4742612).
Regarding claims 5 and 6, modified Kawase does not teach a wire harness system in which the robotic arm is configured to place the magnetic routing pins on the harness support surface. However, Dokan teaches a system and a method of manufacturing a wire harness having a work table and a robot with a hand which can be freely moved on the work table in which, 
[Claim 5]  wherein the robotic arm (10A to 10C, Fig. 1) is configured to place the routing pins on the harness support surface (a wiring/nipping head which is selectively held by the hand so as to perform wiring between the nipped connectors, characterized in that the connector setting head is moved by the hand to sequentially set the nipped connectors supplied from a connector supply source in the connector holding tools at predetermined positions on the work table, col 2, lines 46-50).

[Claim 6] wherein the system controller is configured to direct the robotic arm to arrange the routing pins at specified locations along the harness support surface to define the specified wire routes along the harness support surface (see col 2, lines 46-50).

 Dokan teaches in col 2, lines 40-52 that a robotic hand can selectively hold a connector holding head for loading connectors in the connector holding tools and a wiring/nipping head for performing wiring between the connectors to prepare a wire harness and the wiring/nipping head is moved by the hand to sequentially nip wires supplied from a wire supply source in a predetermined order in which it is obvious  that a robotic arm 10A moves the holding tools. One of ordinary skill in the art would have thought that using a robotic hand that places wire routing pins onto a wire routing surface would improve the routing performance without any manual operation. Therefore, in view of the teachings of Dokan, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the robotic system of Kawase and to configure the robotic arm to pick and place the magnetically coupled routing pins onto the support surface. 

Claims 5-6 are alternately rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Coviello as applied to claim 2 above, and further in view of Rougier (US 20180366244).
Regarding claims 5 and 6, if applicant disagrees the Dokan modification of the robotic arm to place magnetic routing pins, alternately, claims 5 and 6 are rejected over Kawase in view of Coviello and further in view of Rougier. Rougier teaches an arm 302 of a cable routing element that used for arranging cable attachment elements 304 along the harness support surface 300, see Figs. 3a and 3b, para. [0114-0116].  

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Prior art of record Hisaki (US 20130326868) teaches a wire harness guide jig includes a magnet body magnetically held to a diagram board and a support placed on the wiring diagram. 
Prior art of record Alfson (US 20190164663) teaches a wire harness system for additively manufacturing a composite wiring harness. 
Prior art of record Saneyoshi (JP 2005235449) teaches an apparatus for assembling a wire harness which includes a plurality of freely moving routing jigs that are connected to a rouging arm. 
Prior art of record Tamura (US 5826472) teaches a method and an apparatus for processing a wire including an apparatus for cutting a wire for a wiring harness assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729